Citation Nr: 1513761	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-03 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a condition of the neck/shoulder (previously claimed as an undiagnosed neck condition).  

2.  Entitlement to an initial evaluation in excess of 10 percent for patellofemoral syndrome of the left knee.  

3.  Entitlement to an initial evaluation in excess of 10 percent for patellofemoral syndrome of the right knee.  

4.  Entitlement to an increased evaluation for plantar fasciitis of the left foot, to include an initial compensable evaluation and an evaluation in excess of 10 percent as of April 1, 2013.  

5.  Entitlement to an increased evaluation for plantar fasciitis of the right foot, to include an initial compensable evaluation and an evaluation in excess of 10 percent as of April 1, 2013.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from November 1998 to April 1999 and from November 2004 to December 2010.  The Veteran did not have any foreign service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In a May 2013 rating decision, the Veteran's disability evaluation for her right and left foot disabilities was increased to 10 percent, effective as of April 1, 2013.  As higher ratings are available, and the Veteran is presumed to seek the maximum available benefit for a disability, these issues remain on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran's claim was previously treated as one of entitlement to service connection for an undiagnosed neck condition.  However, during the December 2011 VA examination, it was determined that the Veteran did not suffer from a cervical spine condition, but rather, a likely trapezius muscle strain.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In Brokowski v. Shinseki, 23 Vet. App. 79 (2009), the Court extended the holding of Clemons to include disabilities outside of psychiatric disorders.  In compliance with this case law, the Board considers the Veteran's claim of service connection for a neck condition as one that encompasses any disability resulting in her perceived pain.  The issue has thus been restated on the first page.  

The issues of entitlement to service connection for a neck/shoulder condition and an increased evaluation for plantar fasciitis of the left and right foot are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left knee disability has been manifested by limited flexion to at least 130 degrees without pain and full extension without pain; it has not been manifested by ankylosis, recurrent subluxation or lateral instability, impaired semilunar cartilage, flexion limited to 30 degrees or less, extension limited to 15 degrees or less, impairment of the tibia and fibula or genu recurvatum.  

2.  The Veteran's right knee disability has been manifested by limited flexion to at least 130 degrees without pain and full extension without pain; it has not been manifested by ankylosis, recurrent subluxation or lateral instability, impaired semilunar cartilage, flexion limited to 30 degrees or less, extension limited to 15 degrees or less, impairment of the tibia and fibula or genu recurvatum.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to an initial evaluation in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-63 (2014).

2.  The criteria for establishing entitlement to an initial evaluation in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-63 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Regarding the claims of entitlement to increased initial evaluations for bilateral knee disabilities, these claims arose from her disagreement with the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for these claims.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of her case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations for the knees in December 2011 and April 2013.  VA has obtained these records as well as the records of the Veteran's private medical treatment.  Significantly, neither the Veteran nor her representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Evaluations for Bilateral Knee Disabilities

The Veteran contends that she is entitled to evaluations in excess of 10 percent for her service-connected left and right knee disabilities.  For historical purposes, the Veteran was originally granted service connection for patellofemoral syndrome of the knees in an April 2012 rating decision.  A 10 percent evaluation was assigned for each knee under Diagnostic Code 5261, effective as of December 16, 2010.  A timely notice of disagreement regarding the 10 percent evaluations was received by VA in April 2012, but the 10 percent evaluations were continued in an August 2012 statement of the case.  The Veteran appealed the assigned ratings to the Board in January 2013.  

According to a June 2010 private treatment note, the Veteran had chronic bilateral anterior knee pain that had been diagnosed as early lateral facet overload syndrome and early arthritis symptoms, patellofemoral crepitus.  The Veteran had tried physical therapy and occasional glucosamine.  She reported that she had improved considerably with much less pain.  She was able to complete her PT test in the army, play softball and get back to running.  While she was not 100 percent, she had considerably improved.  She denied effusion, any mechanical symptoms or ligamentous giving way of the knee.  Objective testing revealed a full range of motion of the knees with good ligamentous stability.  

Upon receipt of the Veteran's claim, she was afforded a VA examination in December 2011.  The Veteran reported that she only had limitation with physical training, but was able to perform her job.  Since discharge she reported that she was able to perform her PT run but that her knee hurt for 2 weeks afterward.  She also reported some giving way in the recent past but this had not recurred.  Presently, she was not performing physical activity.  She only had a mild aching of the knees, usually in cold weather or when descending or ascending stairs.  This was greater in the left knee.  She reported having pain in the knees about 3 days per week.  She rated this pain as a 2 or 3 out of 10 and described it as a throbbing sensation.  Her pain became an 8 out of 10 with running and training for the National Guard.  She stopped working out a few weeks earlier due to giving way.  

Physical examination revealed right knee flexion to 140 degrees and extension to 0 degrees.  There was no objective evidence of painful motion.  The Veteran's left knee also had flexion to 140 degrees and extension to 0 degrees with no objective evidence of painful motion.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  The Veteran was able to perform repetitive motion testing with no additional loss of range of motion.  She was noted to have functional impairment, however, due to reported pain on movement and interference with sitting, standing and weight-bearing.  There was tenderness or pain to palpation of both knees.  Muscle strength testing was normal and there was no objective evidence of instability.  The examiner further concluded that there was no history of recurrent subluxation or dislocation, tibial and/or fibular impairment or genu recurvatum.  She had also never had a condition of the semilunar cartilage.  

The Veteran was most recently afforded a VA examination of the knees in April 2013.  The Veteran described daily bilateral knee pain even though she was not running.  Her pain was worse with stairs, driving long distances and standing for long periods.  She reported two isolated episodes in the fall of 2011 and 2012 of her left knee locking.  She did not report that flare-ups impacted the function of her knees.  Range of motion testing revealed right knee flexion to 140 degrees (with objective evidence of pain at 130 degrees) and right knee extension to 0 degrees.  Left knee flexion was to 140 degrees (with objective evidence of pain at 130 degrees) and left knee extension was to 0 degrees.  The Veteran was able to perform repetitive motion testing with no change in her overall range of motion.  The Veteran was noted to suffer from functional loss of the knees due to pain on movement and interference with sitting, standing and weight-bearing.  There was tenderness or pain to palpation of both knees.  Muscle strength testing and stability testing were deemed to be normal.  There was also no evidence or history of recurrent subluxation/dislocation, genu recurvatum or a semilunar cartilage condition.  The Veteran did not require any assistive device to aid in ambulation.  The examiner concluded that the Veteran's knee conditions did not impact her ability to work.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to an evaluation in excess of 10 percent for either knee disability.  Degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the present case, there has been objective evidence of pain.  As such, a 10 percent evaluation was assigned.  

The Veteran's knee disabilities have been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5261.  Under this code, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  Id.  In the present case, the Veteran has maintained full extension to 0 degrees in both knees.  As such, the Veteran does not meet the criteria for a 10 percent rating. 

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a.  The Veteran has also maintained full flexion to 140 degrees (with objective evidence of pain at 130 degrees) in both knees.  As such, the Veteran does not meet the criteria for a 10 percent rating. 

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of their normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  In the present case, the Veteran has denied additional impairment due to flare-ups and she was still capable of flexion to 130 degrees without objective evidence of pain upon examination in April 2013.  The examination did not reveal additional functional loss after repetitive motion.  As such, the evidence does not demonstrate that a higher evaluation is warranted in this case due to functional loss.  

The Board has also considered whether any other relevant diagnostic code might permit a higher or separate evaluation.  Included within 38 C.F.R. § 4.71a are multiple other diagnostic codes that evaluate impairment resulting from service-connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  However, the preceding codes are not applicable to the Veteran's claim.  The Veteran has maintained a nearly full range of motion.  As such, she does not suffer from ankylosis.  The VA examiners of record also conclude that there was no impairment of the semilunar cartilage, no impairment of the tibia and/or fibula and no genu recurvatum.  As such, Diagnostic Codes 5256, 5258, 5259, 5262 and 5263 are not applicable in this case.  

The Board recognizes that the Veteran reported a history of giving way upon examination in December 2011 and 2 episodes of locking over the previous 2 years upon examination in April 2012.  However, such isolated reports do not reflect that a separate evaluation is warranted under Diagnostic Code 5257 for recurrent subluxation or lateral instability.  The objective testing of record has consistently demonstrated that the Veteran's knees are stable and that she does not suffer from recurrent subluxation or lateral instability.  As such, a separate rating under Diagnostic Code 5257 is not warranted.  In so finding, the Board notes that the Veteran is competent to report on symptoms and credible to the extent that she believes she is entitled to a higher rating.  Her competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the knee impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to initial evaluations in excess of 10 percent for her service-connected left and right knee disabilities must be denied.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b)  state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional provision that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of her service-connected knee disabilities on her activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran primarily complains of pain which limits her mobility and ability to stand.  Her 10 percent ratings contemplate this degree of limited function.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Board has also considered the decision of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki.  In that case, the Court held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not claimed that she is unemployable due to her knee disabilities, and the evidence of record does not otherwise suggest that this is the case.  Therefore, consideration of a TDIU is not warranted. 


ORDER

The claim of entitlement to an initial evaluation in excess of 10 percent for a left knee disability is denied.  

The claim of entitlement to an initial evaluation in excess of 10 percent for a right knee disability is denied.  


REMAND

Neck/Shoulder Condition

The Veteran contends that she is entitled to service connection for a disability associated with neck pain.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran was afforded a VA examination of the neck in December 2011.  It was noted that the Veteran did not now, nor had she ever, been diagnosed with a cervical spine (neck) condition.  The Veteran reported that her neck first started to bother her in basic training.  It was noted that this resolved and there was no neck pain until 2009 when she developed pins and needles in her right arm that started in the top of her shoulder.  The Veteran reported that this lasted for 4 days and that she was told it was a muscle spasm.  Currently, the Veteran reported tightness in the top of her right shoulder/trapezius a few times a month on occasion with tingling.  It was noted that the last time she had tingling in her shoulder was several months ago.  The examiner concluded that there was no current evidence of a cervical spine condition and that her symptoms were more likely related to a trapezius muscle strain.  A number of treatment notes, including September 2009 and January 2010 records from Saint Francis Hospital and Medical Center, do support the Veteran's claims of neck pain while on active duty.  While the Veteran may have phrased her original claim as one for a "neck" condition, the Board is cognizant that she is merely identifying the symptomatology that she was experiencing (i.e., pain).  
The Board finds that an addendum opinion should be obtained on whether the currently diagnosed trapezius muscle strain is etiologically related to any symptomatology noted in service. 

Increased Evaluations for Bilateral Plantar Fasciitis

The Veteran also contends that she is entitled to increased evaluations for her service-connected left and right plantar fasciitis.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record reflects that the Veteran was last afforded a VA examination of her feet in April 2013.  VA received a statement from the Veteran in September 2013.  According to her, both of her feet had worsened since receiving insoles during her last VA examination.  It is unclear from the evidence of record whether her condition continued to worsen or improve.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  As the evidence suggests that there may have been a change in the Veteran's disability since the last VA examination, the Board finds that the Veteran should be scheduled for a new VA examination to determine the current severity of her bilateral plantar fasciitis.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask her to identify any additional medical treatment received since her December 2011 VA examination.  If any additional treatment is identified, and after securing any necessary authorization from her, VA should obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Thereafter, obtain an addendum opinion to the December 2011 VA neck examination report.  The claims file [i.e. both the paper claims file and any relevant medical records contained in the electronic file(s)] must be provided to and reviewed by the examiner.

In regard to the trapezius muscle strain diagnosed on VA examination, the examiner is asked whether it is at least as likely as not (50 percent or greater probability) that this disability is etiologically related to any symptomatology noted in service, to include complaints of neck pain in September 2009 and January 2010.  In so opining, the examiner must specifically address the likelihood that during and after service, the pain the Veteran perceives as emanating from her neck is instead pain emanating from her trapezius muscle. 

In forming an opinion, a complete rationale must be provided.

3.  The Veteran should also be scheduled for a VA examination to determine the current level of severity of her service-connected bilateral plantar fasciitis.  The Veteran's claims file and a copy of this remand must be made available for review in conjunction with the scheduled examination, and the examination report should reflect that these items were reviewed.  All indicated tests and studies, including x-rays, should be performed.  

The examiner is asked to identify all symptomatology associated with the Veteran's bilateral plantar fasciitis, and indicate whether there is evidence of flatfoot associated with this condition.  If so, the examiner should describe the severity of this condition.

The examiner should also indicate whether the Veteran's plantar fasciitis is associated with weak foot, claw foot, Morton's disease, hallux valgus, hallux rigidus, hammer toe or malunion of the tarsal or metatarsal bones.  

The examiner should also indicate whether this disability results in moderate, moderately severe or severe overall impairment.  In forming an opinion, a complete rationale must be provided and the evidence considered fully discussed.  

3. The RO/AMC shall then ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. The RO/AMC will then readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, the Veteran and her representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


